United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3674
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                            Charles Maxwell Krause

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                         Submitted: October 19, 2018
                           Filed: January 30, 2019
                               ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________


SHEPHERD, Circuit Judge.

      A jury found Charles Maxwell Krause guilty of one count of damaging
property of the United States valued at more than $1,000 after a drunk-driving
incident in which Krause struck and destroyed a localizer antenna array at a
Lakeville, Minnesota area airport. The district court1 sentenced Krause to two years
probation and ordered restitution in the amount of $115,323.76. Krause challenges
his conviction on two grounds: that the district court erroneously instructed the jury
as to the elements of the offense and that the evidence was insufficient to support a
guilty verdict. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I.

       On the night of September 5, 2014, Krause, who was a licensed pilot, drove his
Chevrolet Cruze onto the runway of Airlake Airport, a small, regional airport in
Lakeville, Minnesota. To reach the runway from city streets, Krause had to leave the
paved road, drive across a field, and drive around a gate. Krause drove his vehicle
the entire distance of the runway at high speeds, continued past the end of the runway
onto a grassy area, and struck head on a localizer antenna array—a device used to aid
pilots in making instrument landings. Krause then drove into a ditch and flipped his
vehicle, which came to rest in a nearby cornfield. Immediately after the crash, at
about 11:30 p.m., Krause, who sustained only minor injuries, called his mother asking
for a ride home. His mother testified at trial that Krause seemed disoriented on the
call and was unsure of where he was located. She remained on the phone with him
while he described his location, and she ultimately located him near the airport.
Neither Krause nor his mother contacted authorities to report the incident because
neither wanted to implicate Krause in a drunk-driving offense. The following
morning, Krause called a tow truck to retrieve his vehicle.

     On the morning of September 6, 2014, Lakeville Police Officer Thomas
Stewart responded to a call about a damaged vehicle left in a cornfield near the
runway. When he arrived at the scene, he observed the Chevrolet Cruze with


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                         -2-
significant damage, including deployed airbags, a dented roof, and broken out
windows. Based on the state of the vehicle, Officer Stewart believed it had been
traveling at high speeds or had been “outrunning its headlights” and that it had
flipped over before coming to rest. Shortly after Officer Stewart arrived, Krause
arrived in a tow truck. Officer Stewart observed that Krause had bloodshot, watery
eyes, was slurring his speech, and had the smell of an alcoholic beverage on his
breath. Officer Stewart opined that Krause was still feeling the effects of alcohol
when he encountered him.

       Officer Stewart questioned Krause about the incident. Krause explained that
he was the owner of the vehicle, but stated that a friend had been driving at the time
of the incident. Concerned about the safety of the purported “friend” due to the
extensive damage to the vehicle, Officer Stewart informed Krause that officers would
check local hospitals to locate the driver. Krause then admitted that he had been the
driver and sole occupant of the vehicle. Based upon his belief that Krause was
intoxicated, Officer Stewart performed a preliminary breath test with Krause’s
consent. The test revealed that, at about 7:00 a.m., more than seven hours after the
incident, Krause’s blood alcohol content was .045. Officer Stewart asked Krause to
accompany him to the Lakeville Police Department. At the police station, after being
read his Miranda rights, Krause explained his version of the previous evening’s
events. Krause claimed he was unable to remember the incident but remembered
drinking at a friend’s house, and offered details about the house’s location. Law
enforcement later learned that Krause had been seen drinking the previous evening
at the bar of a Lakeville bowling alley, that he appeared to be “getting pretty drunk,”
and that he was advised by a friend not to drive home based on his state of
intoxication. Contrary to his version of events, Krause had never been at a friend’s
home that evening.

       The localizer antenna array was owned by the Federal Aviation Administration,
a federal agency. It was destroyed by the collision and the Airlake Airport operated

                                         -3-
without a replacement for 12 days. During these 12 days, only pilots of aircraft with
special equipment could make instrument landings. The localizer antenna array’s
replacement cost was $115,323.76.

       Krause was charged with one count of willfully interfering with and disabling
an air navigation facility—the localizer antenna array—in violation of 18 U.S.C.
§ 32(a)(5), and one count of injuring or committing any depredation against any
property of the United States valued at more than $1,000, in violation of 18 U.S.C.
§ 1361. The matter proceeded to a jury trial. Krause offered as his defense that he
was not criminally culpable due to voluntary intoxication. Krause testified that he
had no memory of the events preceding the incident, but that he could recall the
impact of his car crashing into the cornfield. Krause explained that he did not
remember calling his mother or being picked up and that his first memory was riding
in the tow truck the following morning. Krause testified that he could not remember
where he had been drinking before the incident, but that he understood from others
that he had been drinking at a bowling alley. He also attempted to address his
dishonesty with Officer Stewart, explaining that he had lied about drinking at a
friend’s house because he had been a bowling alley patron for years and did not want
to cause the bowling alley any trouble. Krause also admitted he had been dishonest
about another driver because he was “scared of getting a DWI or DUI.” A toxicology
expert testified on Krause’s behalf about Krause’s state of intoxication at the time of
the incident. The expert opined that, by extrapolating Krause’s blood alcohol content
from his breathalyzer test the following morning, Krause would have been “severely
intoxicated” at the time of the incident.

       Krause also testified about his flight training, acknowledging that he had
practiced take-offs and landings at the Airlake Airport and that his flight training
included learning about the dangers of unauthorized vehicles on runways and the
markings and signage on runways aimed at preventing unauthorized runway
incursions. Krause also acknowledged that the house where he lived with his parents

                                         -4-
was only five miles away from the Airlake Airport. The director of the flight school
where Krause had received his pilot’s license and instrument-pilot rating testified that
Krause became a licensed pilot in 2011 and received his instrument-pilot rating in
2012. The flight-school director testified that a localizer antenna array is used in all
instrument training phases and that an instrument-rated pilot would necessarily have
knowledge of localizer antenna arrays. He also testified that all flight students learn
about safeguarding against runway incursions and learn about the signs and markings
on runways that make runways distinct from city streets.

       At the close of the government’s case, the district court determined that the
charge for willfully interfering with and disabling an air navigation facility required
that the government show Krause had acted in order to interfere with aircraft in flight.
Because the government presented no evidence to this effect, the district court
granted Krause’s motion for judgment of acquittal on that count. The remaining
count of injuring or committing any depredation against any property of the United
States went to the jury, which returned a guilty verdict. At sentencing, the district
court ordered that Krause serve a two-year term of probation and pay restitution in
the amount of the replacement cost of the localizer antenna array, or $115,323.76.
This appeal follows.

                                           II.

       Krause first asserts that his conviction should be vacated because the district
court erroneously instructed the jury as to the elements of the offense, arguing that
the jury instruction failed to include the requirement that Krause was aware that the
localizer antenna array was the property of the United States. Although we generally
review jury instructions for abuse of discretion, “if as here statutory interpretation is
required, it is an issue of law that we consider de novo.” United States v. Carlson,
810 F.3d 544, 551 (8th Cir. 2016) (internal quotation marks omitted). “If we
conclude that the district court’s interpretation of the statute resulted in the omission

                                          -5-
of a required element of the offense, we then apply harmless error review.” Id.
(internal quotation marks omitted).

      Under 18 U.S.C. § 1361, it is unlawful to “willfully injure[] or commit[] any
depredation against any property of the United States, or of any department or agency
thereof . . . .” A violation of this statute can result in a fine and/or not more than ten
years imprisonment where the property damaged exceeds the sum of $1,000. We
disagree with Krause’s assertion that § 1361 demands that a defendant know the
damaged property belongs to the United States.

       First, Krause’s argument that the offense requires knowledge of government
ownership is not supported by the statute’s plain language. “In ascertaining the plain
meaning of a statute, we presume that a legislature says in a statute what it means and
means in a statute what it says.” Stanley v. Cottrell, Inc., 784 F.3d 454, 465 (8th Cir.
2015) (internal quotation marks omitted). “When the words of a statute are
unambiguous, then, this first canon is also the last: judicial inquiry is complete.”
Owner-Operator Indep. Drivers Ass’n, Inc. v. Supervalu, Inc., 651 F.3d 857, 862 (8th
Cir. 2011) (internal quotation marks omitted). The plain language of the statute
unequivocally does not demand that a person have knowledge that the property
willfully injured or destroyed belongs to the United States. Although the word
“willfully” requires that Krause acted knowingly and voluntarily, the term does not
relate to the latter phrase: “property of the United States.” The mens rea of
“willfully” modifies only “injure or commit”; it does not modify or have any impact
on the words “property of the United States.” This language merely lays out a
jurisdictional prerequisite: the property must belong to the United States for a person
to be guilty of this offense. See, e.g., Torres v. Lynch, 136 S. Ct. 1619, 1630-33
(2016) (explaining that the state-of-mind requirements in a criminal statute do not
generally carry through to jurisdictional elements); United States v. X-Citement
Video, Inc., 513 U.S. 64, 72 (1994) (stating that a state-of-mind requirement will



                                           -6-
ordinarily be implied only to the “statutory elements that criminalize otherwise
innocent conduct”).

       Second, Krause’s argument that the unambiguous wording of the statute should
be ignored is almost entirely premised on our previous decision, United States v.
Bangert, 645 F.2d 1297 (8th Cir. 1981). Krause’s reliance on Bangert is misplaced.
There, the defendants were charged under § 1361 for burning an American flag. In
appealing their convictions, defendants argued that the evidence was insufficient to
show that the flag belonged to the United States or that the defendants knew the flag
belonged to the United States. Id. at 1304-05. In considering the sufficiency-of-the-
evidence challenge, the Court stated that the elements of the crime included that the
flag belonged to the government, that the flag was damaged, and that the defendants
acted with knowledge that they were violating the law. Id. at 1305. Although
evidence related to the defendants’ knowledge of flag ownership allowed the jury to
conclude that defendants knew they were violating the law, the Court did not hold
that knowledge of government ownership is an essential element of a § 1361 offense.
See id.

      Because we hold that § 1361 does not mandate that the defendant know the
damaged property belonged to the United States, we conclude that the district court
properly instructed the jury as to the essential elements of the offense.

                                         III.

       Krause next asserts that his conviction is not supported by sufficient evidence,
arguing that the evidence showed he lacked the requisite intent because of his
voluntary intoxication. “We review the sufficiency of the evidence to sustain a
conviction de novo, viewing evidence in the light most favorable to the government,
resolving conflicts in the government’s favor, and accepting all reasonable inferences
that support the verdict.” United States v. Morrissey, 895 F.3d 541, 549 (8th Cir.

                                         -7-
2018) (internal quotation marks omitted). “This court will reverse for insufficient
evidence only if no reasonable jury could have found [the defendant] guilty beyond
a reasonable doubt. This standard applies even when the conviction rests entirely on
circumstantial evidence.” United States v. Ramirez, 362 F.3d 521, 524 (8th Cir.
2004) (citation omitted).

       To convict Krause of violating § 1361, the government was required to prove
that Krause damaged property, that the property belonged to the United States, and
that Krause acted willfully. 18 U.S.C. § 1361. To prove Krause acted willfully, the
government had to prove that he acted voluntarily, intentionally, and with the
knowledge that his conduct was unlawful. See Bryan v. United States, 524 U.S. 184,
201 (1998) (Scalia, J., dissenting) (explaining that the definition of willfully includes
“an act which is intentional, or knowing, or voluntary, as distinguished from
accidental” (citation omitted)); Johnson v. U.S. Bancorp Broad-Based Change in
Control Severance Pay Program, 424 F.3d 734, 740 (8th Cir. 2005); Jury Instr. at 12,
Dist. Ct. Dkt. 89. But, as the district court instructed the jury, Krause’s intoxication
would provide a legal excuse if the evidence showed that the effect of the intoxication
made it impossible for Krause to have acted willfully. Jury Instr. at 12; see also
United States v. Kenyon, 481 F.3d 1054, 1069-70 (8th Cir. 2007) (discussing
voluntary intoxication as a defense to a specific intent crime).

      As evidence that his state of intoxication rendered him unable to act willfully,
Krause offered testimony from a toxicology expert that Krause would have been
“severely intoxicated” at the time of the incident and would have had a blood alcohol
content of at least .25, more than three times the legal limit; testimony that Officer
Stewart observed the smell of an alcoholic beverage on Krause’s breath and opined
that he was still feeling the effects of alcohol the morning after the incident;
testimony that Krause’s friend observed him “drunk” at the bowling alley and that she
urged him not to drive; testimony from Krause’s mother that he exhibited signs of
intoxication immediately following the crash, including his disorientation when he

                                          -8-
called her for a ride; and physical evidence of the straight tracks of the vehicle’s path,
which Krause argued was sufficient to show that he was intoxicated and was unaware
of what he was doing in striking the antenna array.

       But even where “the evidence rationally supports two conflicting hypotheses,
the reviewing court will not disturb the conviction.” United States v. Serrano-Lopez,
366 F.3d 628, 634 (8th Cir. 2004) (citation omitted). To secure a guilty verdict, the
government “need not exclude every reasonable hypothesis of innocence.” Id.
(quoting United States v. Butler, 238 F.3d 1001, 1004 (8th Cir. 2001)). Although
Krause presented evidence of intoxication, the jury was permitted to discredit the
hypothesis that Krause was so intoxicated he could not act willfully in favor of the
conclusion that Krause willfully destroyed the antenna array.

       Even considering the evidence of Krause’s intoxication, sufficient evidence
supports the jury’s conclusion, beyond a reasonable doubt, that Krause acted willfully
in driving his car into the localizer antenna array. The jury heard evidence of
Krause’s previous flight training; his knowledge of aircraft and air traffic control,
instrumental flying, air navigation, and associated equipment; evidence of Krause’s
familiarity with runway markings and his knowledge of the dangers of cars on
runways; testimony that Krause had to leave a paved road, drive past a fence, and
over a field to access the runway; that he controlled his vehicle at high speeds the
length of the runway; that he hit the center of the localizer antenna array; that he was
able to call his mother to arrange a ride home; that he directed his mother to his exact
location when she had difficulty locating him; that he called a tow truck the following
morning in an attempt to avoid criminal culpability; and that he lied to law
enforcement about the details surrounding the event to avoid culpability and to
protect the bowling alley he frequented. Taken together, Krause’s actions demonstrate
a level of rational, knowing, volitional, and intentional actions from which the jury
could conclude that Krause willfully destroyed the antenna array. Cf. United States
v. Thomas, 565 F.3d 438, 442-43 (8th Cir. 2009) (concluding that, under a

                                           -9-
preponderance of the evidence standard, evidence of defendant’s actions in carrying
out burglary, including driving to scene and locating correct apartment, and attempts
to hide conduct from police by discarding weapon and pretending to be asleep
sufficiently negated voluntary intoxication defense). We thus cannot conclude that
no jury could have found Krause to have acted willfully beyond a reasonable doubt.

                                        IV.

      For the foregoing reasons, we affirm.
                      ______________________________




                                        -10-